                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                               Plaintiffs,                                8:08CR418

                vs.
                                                                 ORDER TO SHOW CAUSE
ALEJANDRA RODRIGUEZ RAMOS,

                               Defendant.


       The records of the Court show that on October 1, 2019, a letter (Filing No. 23) was mailed
from the Office of the Clerk directing Jason M. Finch to pay the Biennial Assessment fee required
by the court pursuant to NEGenR 1.7(h) within 15 days. The above attorney has not complied
with the letters from the Clerk of Court. Accordingly,


       IT IS ORDERED that on or before December 2, 2019, the attorney listed above shall
either comply with the request set forth in the letters from the Clerk of Court, or show cause by
written affidavit, why he cannot comply with the rules of the Court. Failure to comply with this
order will result in the attorney being removed as counsel of record.

       Dated this 15th day of November, 2019.

                                                             BY THE COURT:

                                                             s/ Michael D. Nelson
                                                             United States Magistrate Judge
